Citation Nr: 0015752	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  96-46 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an increased rating for a hiatal hernia, 
currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for a low back muscle 
strain, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
February 1996.  It is further reported that he had 4 months 
and 3 days of prior active service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted service connection for a hiatal hernia 
and a low back strain and assigned ratings of 10 percent and 
zero percent, respectively.

The veteran testified before a hearing officer at the RO in 
December 1996.  A transcript of that hearing is included in 
the claims folder. 

The Board notes that by an RO rating action in April 1999, 
the rating for low back muscle strain was increased to 10 
percent, effective from February 1996.  

The Board remanded the claims in November 1999 because there 
was a pending request by the veteran for a Travel Board 
hearing.  In a signed statement received at the RO in May 
2000, the veteran stated that he no longer desired a hearing.  
Accordingly, the claims have been returned to the Board.  The 
veteran continues to appeal for higher ratings for both 
disorders.


FINDINGS OF FACT

1.  For the entire period of service connection beginning 
from the February 7, 1996 effective date of service 
connection, the veteran's hiatal hernia has been manifested 
by symptoms including recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, and accompanying 
substernal or arm or shoulder pain, but his symptoms have not 
been productive of considerable impairment of health. 

2. For the entire period of service connection beginning from 
the February 7, 1996 effective date of service connection, 
the veteran's low back muscle strain has been productive of 
pain on undertaking working motion, increased fatigability, 
and weekly or more frequent flare-ups of pain, which is 
equivalent to moderate limitation of motion of the lumbar 
spine. 


CONCLUSIONS OF LAW

1.  For the entire period of service connection beginning 
from the effective date of service connection, the 
requirements for a rating in excess of 10 percent for a 
hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7346 (1999).

2.  For the entire period of service connection beginning 
from the effective date of service connection, the 
requirements for a 20 percent evaluation, but no more, for 
low back muscle strain are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Initial Considerations - Increased Rating Claims

Initially, the Board finds the appellant's claims well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claims are plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disabilities have 
increased in severity.  Proscelle v. Derwinski, 1 Vet.App. 
629 (1992);  King v. Brown, 5 Vet.App. 19 (1993).  Once it 
has been determined that the claims are well grounded, the VA 
has a statutory duty to assist the appellant in the 
development of evidence pertinent to the claims.  38 U.S.C.A. 
§  5107(a).  The Board is satisfied that all available 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

2.  Increased Rating for a Hiatal Hernia

2.  a. Factual Background

In an April 1996 statement, the veteran reported that he had 
daily pain under his right rib cage which he believed to be 
due to his hiatal hernia.  

At a May 1996 VA examination, it was noted that an inservice 
upper gastrointestinal series had shown a hiatal hernia.  The 
veteran currently complained of a feeling of fullness after 
eating associated with belching and a bad taste in the back 
of his throat and occasional acid regurgitation.  He also 
complained that it took his food a long time to digest.  The 
veteran reported quitting smoking in 1992 and quitting 
drinking alcohol in 1995.  Upon examination, the veteran was 
well-developed and well-nourished.  The abdomen was soft and 
nontender.  The examiner assessed that the veteran was 
essentially healthy, adding that he had a hiatal hernia which 
was minimally symptomatic when the veteran took care of 
himself.  

In an August 1996 notice of disagreement with the appealed 
July 1996 RO decision, the veteran claimed entitlement to a 
higher evaluation for his hiatal hernia on the basis of right 
arm and shoulder pain which he believed to be symptoms of his 
hiatal hernia.  

In December 1996, the veteran testified before a hearing 
officer at the RO that his hiatal hernia was first manifested 
by pain in his mid-section on the right side, and associated 
pain in the right arm and shoulder area.  He testified that 
the pain persists, though he does not always get the 
midsection pain and the arm pain together.  He added that 
either or both pains come approximately every other day, 
usually at night, when eating, though he could not predict 
when the pain would come.  He testified that he had never 
taken anything for the pain except Mylanta, which helped 
sometimes.  He testified that he had never vomited from the 
condition, but had more than once had a bad taste in his 
mouth as a result of it.  Regarding his weight, he testified 
that his weight had been fairly steady, though he had gained 
a few pounds since separating from service because he was no 
longer in physical training.  

At a July 1998 VA examination, the veteran's history was 
noted.  He complained of frequent regurgitation, pain at 
times in the right chest and shoulder, and occasional 
substernal burning.  He also had intermittent sticking of 
food.  He reported taking Mylanta occasionally.  He reported 
awakening at night with regurgitation approximately twice per 
week.  He also reported at times feeling like belching and 
actually bringing food up into his mouth.  The examiner found 
very significant reflux symptoms, and recommended more 
extensive treatment with either H2 blockers, pro-motility 
agents, or drugs such as Prilosec.  The examiner assessed 
hiatal hernia with gastroesophageal reflux.  

At an April 1999 VA examination the veteran's history was 
noted.  The veteran reported that when first diagnosed with 
hiatal hernia in 1994 he had been prescribed Tagamet, to be 
taken after meals.  The veteran currently complained of 
symptoms including regurgitation and reflux, especially at 
night; and epigastric pain including substernal and right arm 
pain, especially when consuming spicy foods.  He reported 
occasional dysphagia, most recently on the morning of the 
examination after breakfast.  He denied pyrosis, hematemesis 
or melena, and nausea or vomiting.  Upon examination, the 
veteran the veteran was in no acute distress.  There was no 
indication of malnutrition, weight gain or loss, or anemia.  
The abdomen was non-distended, soft, and nontender to 
palpation.  There were positive bowel sounds in all four 
quadrants.  The examiner assessed hiatal hernia, controlled 
with Tagamet, though with diminishing efficacy.  Private 
follow-up was recommended.  

2.  b.  Analysis

The veteran's hiatal hernia has been rated under Diagnostic 
Code 7346, with a 10 percent rating currently assigned.  
Under that Code, where the hiatal hernia is manifested by 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health, a 60 
percent rating is assigned.  Where the hiatal hernia is 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, a 30 percent rating is 
assigned.  Where the hiatal hernia is productive of two or 
more of these symptoms noted for the 30 percent evaluation, 
but of less severity, a 10 percent rating is warranted.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (1999).  

In this case, upon recent VA examinations the veteran's 
health has not been found to be considerably impaired by his 
hiatal hernia.  However, two or more symptoms noted for the 
30 percent evaluation under Diagnostic Code 7346 have been 
noted.  Specifically, the veteran has had persistently 
recurrent epigastric distress, at times with dysphagia 
(difficulty swallowing), pyrosis (burning), regurgitation, 
and substernal, arm, or shoulder pain.  The Board notes that 
the veteran complains of all the symptoms required for a 30 
percent evaluation for hiatal hernia.  However, there is no 
indication that these symptoms considerably impair the 
veteran's health.  The veteran's own statements have been 
reviewed, and they too do not suggest that the symptoms of 
hiatal hernia result in considerable impairment of health so 
as to warrant an increased rating to 30 percent.  Further, 
some relief of these symptoms has been obtained by 
medication.  Accordingly, the Board finds that the 
preponderance of the evidence favors the assignment of the 
current 10 percent rating, rather than the next higher, 30 
percent rating for the veteran's hiatal hernia under 
Diagnostic Code 7346.  38 C.F.R. § 4.7.  The preponderance of 
the evidence is against the claim, and, therefore, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board has reviewed the entire record and finds that the 
10 percent rating confirmed by virtue of this decision for a 
hiatal hernia reflects the most disabling this disorder has 
been since the veteran was discharged from service and filed 
his claim for service connection, which is the beginning of 
the appeal period.  Thus, the Board has concluded that staged 
ratings for this disorder are not warranted.  Fenderson v. 
West, 12 Vet. App Vet. App. 119 (1999).


3.  Increased Rating for a Low Back Muscle Strain

3.  a.  Factual Background

In an April 1996 statement, the veteran reported that he had 
daily low back pain.  He reported that July 1995 X-rays had 
identified Spina Bifida Occulta of L1, L2, and L3, and 
sacralization of L5.  

At a May 1996 VA examination of the veteran's spine, his 
medical history was noted.  Upon examination, the veteran was 
healthy appearing, muscular, and with a perfectly normal 
gait.  The back had normal curvatures.  The veteran was able 
to touch his toes on forward bending, and straight leg 
raising was normal when lying down.  There was no tenderness.

May 1996 X-rays of the lower spine showed incomplete fusion 
of the posterior arches of T11, T12, and L1, with no spinous 
process noted at T11 or T12, and only a rudimentary spinous 
process at L1.  (Higher levels of the thoracic spine were not 
observable on the X-rays.)  These incomplete fusions were 
assessed by their appearance to be developmental in nature.

In December 1996, before a hearing officer at the RO, the 
veteran testified that his low back disorder was manifested 
by persistent pain, with pain during the hearing.  He 
explained that he strained his back once in service using a 
sledge hammer putting up tents.  He added that in service in 
the summer of 1995 he strained his back again holding up the 
American flag with all the 172 Army color ribbons attached 
for an hour-and-a-half in a parade on a windy day.  He 
testified that he never had a problem with his back before 
service, but now he had pain in his back every day if he is 
doing something.  He added that he tried sports creams and 
stretching as he had been instructed, but nevertheless had 
persistent, constant pain.  In reference to a VA examination 
where full range of motion of the back was demonstrated, he 
explained that simply moving his back is not a problem, but 
the pain comes when he moves things, or when sitting or 
taking long drives.  He explained that now when moving things 
such as a television he has to stop in the middle and stretch 
because of pain in his back.  He testified that he currently 
has a job that requires sitting all the time, and he has to 
get up because of his back disorder.  He added that he was 
currently seeking work as a mail handler with the Post 
Office, but prior hernia operations and his current back 
trouble were causing delays in his being hired. 

At an April 1999 VA examination of the veteran's spine, a 
history of low back muscle strain dating from service was 
noted.  The veteran reported currently working at the Post 
Office performing fairly heavy labor.  He reported that 
currently his low back muscle strain is benefited from using 
heat, ice, Motrin, a TENS unit, and a home exercise program, 
though these do not resolve the problem.  The veteran denied 
repeated injuries to the back.  He complained of symptoms 
including stiffness, easy fatigability, and poor endurance 
for heavy labor.  He reported having no difficulty with low-
level activities, and reported no difficulties with 
activities of daily living.  However, he reported that heavy 
labor bothers his back in the lower lumbar region.  He 
reported that the pain is aggravated by any prolonged 
standing, as well as by his current Post Office work.  He 
reported that he experiences flare ups one or more times per 
week, lasting from moments to hours, which resolve on their 
own.  He reported that the pain at its worst is 6 out of 10 
in severity.  He denied bowel or bladder incontinence, or any 
permanent weakness or numbness.  Upon examination, the 
veteran was well-developed and well-nourished, and in no 
acute distress.  There were no palpable bony defects and no 
obvious signs of paraspinal spasms.  There was pain to 
palpation over the L4-L5 region and over the other lumbar 
ligaments.  Gait was normal, and he could toe, heel, and 
tandem heel walk with good balance.  He could squat and 
return from squat without assistance.  Muscle strength in the 
lower extremities was 5/5 in all myotomes.  There was no loss 
of sensation for light touch or pinprick in the L2-S2 
dermatomes.  Straight leg raising was negative for radicular 
pain in both lower extremities.  Lasegue's sign was also 
negative.  However, the veteran did report some low back pain 
upon raising the legs.  Hamstrings and quadriceps were tight 
bilaterally.  Leg lengths and circumferences were equal.  
Lower extremity reflexes were symmetrical.  There was no 
clonus.  Toes were downgoing.  Range of motion of the lumbar 
spine was to 70 degrees forward flexion, 20 degrees backward 
extension, 30 degrees side bending bilaterally, and 45 
degrees rotation bilaterally.  The veteran's May 1996 lower 
spine X-rays were reviewed.  The examiner assessed chronic 
low back sprain.  He commented that limitations based on 
weakened motion, incoordination, or fatigability were as 
reported by the veteran in the examination, above, and could 
not be discerned with greater certainty without more 
extensive examinations.  

April 1999 X-rays of the lumbosacral spine showed no fracture 
or bony destructive process, and no significant disc space 
narrowing.  The sacroiliac joints were also unremarkable.  

3.  b.  Analysis

The veteran's low back muscle strain has been rated under 
Diagnostic Code 5295, for lumbosacral strain, with a 10 
percent rating assigned.  Lumbosacral strain with slight 
subjective symptoms only, warrants a noncompensable rating; 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating; lumbosacral strain with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilaterally, in standing position warrants a 20 
percent evaluation; and severe lumbosacral strain, with 
listing of the whole spine on the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of these with abnormal mobility on forward motion warrants a 
40 percent evaluation.  38 C.F.R. 4.71a, Diagnostic 
Code 5295. 

The low back muscle strain may also be rated based on 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  Under that Code, where limitation of motion is 
slight, a 10 percent rating is assigned; where moderate, a 20 
percent rating is assigned; and where severe, a 40 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).

Using Diagnostic Codes 5292 and 5295, alone, the veteran 
would not qualify for a 20 percent rating for his low back 
disorder, because there is neither muscle spasm of the low 
back musculature nor moderate limitation of low back motion.  
 
However, when reviewing the level of disability due to a 
service-connected disability affecting the group of minor 
joints making up the lumbar spine, and the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45 (1999); DeLuca v. 
Brown,  8 Vet.App. 202 (1995).

Considering these factors, the Board notes that the VA 
examiner in April 1999 noted reports of pain when moving 
objects, increased fatigability and reduced endurance in the 
veteran's work, as well as weekly or more frequent flare-ups, 
all due to low back pain.  These findings are substantiated 
by other, objective findings upon that April 1999 examination 
and the prior May 1996 VA examination.  Accordingly, the 
Board finds that an increased, 20 percent rating, equated 
with moderate limitation of motion of the lumbar spine under 
Diagnostic Code 5292, is appropriate in this case, based on 
such DeLuca factors as functional loss due to pain on 
undertaking working motion, increased fatigability, and 
weekly or more frequent flare-ups resulting in reduced 
functioning.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5292 (1999); DeLuca.

The preponderance of the evidence is against the assignment 
of the next higher, 40 percent rating, for limitation of 
motion of the lumbar spine, because even when considering 
DeLuca factors, symptoms which may be equated with severe 
limitation of motion are not supported by the evidence of 
record.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5292 
(1999); DeLuca.  Further, the requisite symptoms for 
assignment of a higher, 40 percent rating for the veteran's 
low back muscle strain based on the rating criteria for 
lumbosacral strain under Diagnostic Code 5295 have not been 
shown.  

The Board has reviewed the entire record and finds that the 
20 percent rating assigned by virtue of this decision for the 
low back muscle strain reflects the most disabling this 
disorder has been since the veteran was discharged from 
service and filed his claim for service connection, which is 
the beginning of the appeal period.  Thus, the Board has 
concluded that staged ratings for this disorder are not 
warranted.  Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).


ORDER

1.  Entitlement to an increased rating above the 10 percent 
currently assigned for a hiatal hernia is denied. 
 
2.  A 20 percent rating is granted for low back muscle 
strain, subject to the law and regulations governing the 
payment of monetary awards.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

